DISSENTING OPINION BY
Judge COHN JUBELIRER.
Respectfully, I dissent.
I disagree with the majority’s finding that Employer could continue to utilize the computer program that Claimant created while he was an employee. The referee specifically found that “claimant’s conditions, restrictions and annotations set forth within the fields of the software impaired the employer’s effective and unfettered utilization of the JCL software.” It is the province of the referee (whose findings were adopted by the Board) to make findings. Based upon this, the referee concluded that these restrictions violated Employer’s rights under the agreement Claimant had signed. Given the referee’s findings, I believe his legal conclusion is correct and, thus, would affirm the Board’s order denying benefits.